UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-6009


UNITED STATES OF AMERICA,

                  Petitioner - Appellee,

          v.

RAPHAEL MENDEZ,

                  Respondent - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (5:91-hc-00350-BR)


Submitted:   March 20, 2014                 Decided:   April 9, 2014


Before DUNCAN and FLOYD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Raphael Mendez, Appellant Pro Se.    David T. Huband, BUREAU OF
PRISONS, Butner, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Raphael Mendez appeals a district court order granting

the   Government’s   motion    to   reconsider   the   order   granting   a

hearing under 18 U.S.C. § 4247(h) (2012) and vacating the order

scheduling the hearing.       We affirm for the reasons stated by the

district court.      United States v. Mendez, No. 5:91-hc-00350-BR

(E.D.N.C. Dec. 11, 2013) (unpublished).          We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                 AFFIRMED




                                     2